Exhibit 10.1

FINAL

 

$2,750,000.00    December 31, 2009

PROMISSORY NOTE OF

MANITEX LOAD KING, INC.

FOR VALUE RECEIVED, the undersigned, Manitex Load King, Inc., a Michigan
corporation with its principal offices at 7402 West 100th Place, Bridgeview,
Illinois 60455 (“Company”), hereby unconditionally promises to pay to a Genie
Industries, Inc., a Washington corporation with its principal offices at 18340
NE 76th Street, Redmond, Washington 98073 (“Holder”), the principal sum of TWO
MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS ($2,750,000.00), in
lawful money of the United States of America, as follows:

Unless sooner declared to be due in accordance with the terms hereof and subject
to any increase in interest during the continuance of an Event of Default as
provided herein:

(a) Interest shall be paid quarterly, in arrears, commencing December 31, 2009
and on the last day of each calendar quarter through and including December 31,
2016 (the “Maturity Date”), from the date hereof on the outstanding principal
balance owing hereunder from time to time, at a rate per annum equal to six
percent (6.0%), as provided in Schedule 1 hereto. Interest on this Note shall be
computed based on a 360-day year and for the actual number of days elapsed; and

(b) Commencing on December 31, 2011 and on the last day of each year thereafter
until the Maturity Date, Company shall pay equal installments of principal, as
provided in Schedule 1 hereto.

Any amount of interest or principal which is not paid when due (after giving
effect to any period of grace or cure), whether at stated maturity, by
acceleration or otherwise, shall bear interest from the date when due (after
giving effect to any period of grace or cure) until said amount is paid in full,
at a rate per annum equal to two percent (2%) in addition to the interest rate
otherwise payable hereunder (but in no event higher than the highest rate of
interest allowable under applicable law). The foregoing notwithstanding, any
interest paid and actually collected by Holder hereunder which is found by a
court of competent jurisdiction to be in excess of the highest rate of interest
allowed under applicable law shall be applied to the repayment of the then
outstanding principal balance due hereunder in such a manner as to prevent the
payment and collection of interest in excess of the highest rate permitted by
applicable law. If the excess amount of interest paid exceeds the sums
outstanding, the portion exceeding the said sums outstanding shall be refunded
to the Company in cash by Holder. Company agrees, however, that in determining
whether or not any interest payable under this Note exceeds the highest rate
permitted by law, any non-principal payment, including, without limitation, late
charges, loan fees and expenses are and shall be deemed to the extent permitted
by law to be late charges, loan fees or expenses, as applicable, and not
interest.



--------------------------------------------------------------------------------

All payments with respect to this Note shall be if applicable, applied first
against any costs and expenses incurred by Holder in collecting amounts due
hereunder, if applicable, then against accrued but unpaid interest and next to
the outstanding principal balance on this Note. All payments of principal and
interest hereunder shall be made by wire transfer to an account designated in
writing by Holder, as Holder shall elect and inform Company at least three
(3) business days prior to the due date of any such payment.

If any payment on this Note becomes due and payable on a Saturday, Sunday or
other day on which commercial banks in Chicago, Illinois are authorized or
required by law to close, the payment shall be extended to the next succeeding
business day.

Notwithstanding any other provision contained in this Note, Company may prepay,
without penalty, any or all of the principal balance of this Note at any time
and from time to time prior to the Maturity Date. If Company elects to prepay
any portion of this Note, it shall provide Holder with not less than five
(5) business days’ prior written notice of such intention.

If any of the following events shall occur and be continuing (each, an “Event of
Default”), then the Holder, at its option, by written notice to the Company may
declare the entire unpaid principal amount of, and accrued and unpaid interest
on, this Note to be immediately due and payable:

(a) Company fails to pay any principal or interest of this Note within thirty
(30) days of the date such payment is due;

(b) Company commences any voluntary proceeding under any bankruptcy,
reorganization, insolvency, receivership, dissolution, or liquidation law or
statute, of any jurisdiction, whether now or subsequently in effect; or Company
is adjudicated insolvent or bankrupt by a court of competent jurisdiction; or
Company petitions or applies for, acquiesces in, or consents to, the appointment
of any receiver or trustee of Company for all or substantially all of its
property or assets; or Company makes an assignment for the benefit of its
creditors; or Company admits in writing its inability to pay its debts as they
mature;

(c) There is commenced against Company any proceeding relating to Company under
any bankruptcy, reorganization, insolvency, receivership, dissolution, or
liquidation law or statute, of any jurisdiction, whether now or subsequently in
effect, and the proceeding remains undismissed for a period of sixty (60) days
or Company or any part thereof by any act indicates its consent to, approval of,
or acquiescence in, the proceeding; or a receiver or trustee is appointed for
Company for all or substantially all of its property or assets, and the
receivership or trustee remains undischarged for a period of sixty (60) days; or
a warrant of attachment, execution or similar process is issued against a
substantial part of the property or assets of Company or any part thereof, and
the warrant or similar process is not dismissed or bonded within sixty (60) days
after the levy;

(d) A change in control of Company occurs. For purposes of this section, a
“change in control” shall mean either a (i) sale of all or substantially all of
the assets of Company to an unaffiliated entity or (ii) the sale of a majority
of the capital stock of Company to an unaffiliated entity. For purposes of this
Section, an “unaffiliated entity” shall mean an entity that does not control, is
not controlled by or is not under common control with Company as of the date of
this Note;



--------------------------------------------------------------------------------

(e) Any event or condition shall occur which results in the acceleration of the
maturity of any obligation of Company in excess of Five Hundred Thousand Dollars
($500,000), individually or in the aggregate, or enables (or, with the giving of
notice or lapse of time or both, would enable) the holder of such obligation or
any person acting on such holder’s behalf to accelerate the maturity thereof;

(f) A final judgment or order for the payment of money in excess of Five Hundred
Thousand Dollars ($500,000.00) shall be rendered against Company and shall
remain enforceable and unpaid for a period of sixty (60) days after exhaustion
of all appeal rights.

(e) Upon the occurrence of an “Event of Default” as that term is defined in the
Security Agreement dated the date hereof between Company and Holder.

This Note constitutes the “Purchase Note” issued pursuant to that certain Asset
Purchase Agreement by and between Holder and Company dated as of the date hereof
(as amended, restated, renewed or replaced, the “Asset Purchase Agreement”).
This Note is made for a commercial purpose and is secured by, among other
things, the collateral granted to Holder under the terms of a Security Agreement
by and between Holder and Company dated as of the date hereof and by a Mortgage
dated as of the date hereof made by the Company in favor of Holder. The Company
is authorized, at any time and from time to time, without the consent of Holder,
to set off and apply any amount owing by Holder to the Company pursuant to
Section 12 of the Asset Purchase Agreement, on a dollar for dollar basis,
against any obligation of the Company to Holder under this Note (whether for the
payment of interest, principal or otherwise, as the Company may determine, in
its discretion).

No delay in the right of Holder in exercising any of its options, powers or
rights nor any partial or single exercise of its options, powers or rights shall
constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of Holder of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Failure of Holder
hereof to assert any right herein shall not be deemed to be a waiver thereof.

In connection with any proceedings under this Note, including, without
limitation, any action by Holder in foreclosure or other court process or in
connection with any other action related to the indebtedness hereunder, Company
hereby waives and releases:

i. presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor or acceleration, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note; and

ii. any requirement for bonds, security or sureties required by statute, court
rule or otherwise.

 

3



--------------------------------------------------------------------------------

This Note may be amended, modified or canceled only by the written agreement of
Company and Holder. This Note shall inure to the benefit of, and be enforceable
by the successors and assigns of Holder.

Company will indemnify and save Holder harmless from and against any actual
out-of-pocket loss or expense that Holder sustains or incurs in connection with
enforcing Holder’s rights following an Event of Default, including without
limitation, any and all reasonable expenses incurred by Holder to enforce or
defend Holder’s rights hereunder including attorneys’ fees, court costs, and
other expenses, whether or not Holder brings suit against Company.

This Note and the rights and obligations of Company and Holder shall be governed
by and construed in accordance with the internal laws of the State of New York,
without giving effect to the conflicts of laws principles thereof.

Holder and Company hereby consent to the exclusive jurisdiction of the state or
federal courts sitting in New York, New York and irrevocably agree that all
actions or proceedings relating to the Note shall be litigated in such courts,
and each party waives any objection which it may have based on lack of personal
jurisdiction, improper venue or forum non conveniens to the conduct of any
proceeding in any such court and waives personal service of any and all process
upon it, and consents that all such service of process be made by mail or
messenger directed to it at the address set forth in the first paragraph hereof.

IN WITNESS WHEREOF, Manitex Load King, Inc. has caused this Promissory Note to
be signed in its name by the signature of its authorized officer on this the 31
of December, 2009.

 

MANITEX LOAD KING, INC.

By:

 

/s/ David Langevin

  Name: David Langevin   Title: President



--------------------------------------------------------------------------------

Schedule 1 to Promissory Note dated December 31, 2009

Manitex Load King, Inc. to Genie Industries, Inc.

 

Principal Amount

   $ 2,750,000.00   

Interest Rate

     6.00 % 

First interest payment date

     31-Mar-10   

First principal and interest payment date

     31-Dec-11   

Interest Receivable and Amortization Schedule - Manitex Load King, Inc. (in U.S.
Dollars)

 

Start
Date    End/Payment
Date    Day
Count    Beginning
Balance    Borrowings /
(Repayments)     Ending
Balance    Interest
Rate     Accrued
Interest    Total Qrt Payment
Due 31-Dec-09    31-Mar-10    90    2,750,000.00      2,750,000.00    6.0 %   
41,250.00    41,250.00 31-Mar-10    30-Jun-10    91    2,750,000.00     
2,750,000.00    6.0 %    41,708.33    41,708.33 30-Jun-10    30-Sep-10    92   
2,750,000.00      2,750,000.00    6.0 %    42,166.67    42,166.67 30-Sep-10   
31-Dec-10    92    2,750,000.00      2,750,000.00    6.0 %    42,166.67   
42,166.67 31-Dec-10    31-Mar-11    90    2,750,000.00      2,750,000.00    6.0
%    41,250.00    41,250.00 31-Mar-11    30-Jun-11    91    2,750,000.00     
2,750,000.00    6.0 %    41,708.33    41,708.33 30-Jun-11    30-Sep-11    92   
2,750,000.00      2,750,000.00    6.0 %    42,166.67    42,166.67 30-Sep-11   
31-Dec-11    92    2,750,000.00    (458,333.33 )    2,291,666.67    6.0 %   
42,166.67    500,500.00 31-Dec-11    31-Mar-12    91    2,291,666.67     
2,291,666.67    6.0 %    34,756.94    34,756.94 31-Mar-12    30-Jun-12    91   
2,291,666.67      2,291,666.67    6.0 %    34,756.94    34,756.94 30-Jun-12   
30-Sep-12    92    2,291,666.67      2,291,666.67    6.0 %    35,138.89   
35,138.89 30-Sep-12    31-Dec-12    92    2,291,666.67    (458,333.33 )   
1,833,333.34    6.0 %    35,138.89    493,472.22 31-Dec-12    31-Mar-13    90   
1,833,333.34      1,833,333.34    6.0 %    27,500.00    27,500.00 31-Mar-13   
30-Jun-13    91    1,833,333.34      1,833,333.34    6.0 %    27,805.56   
27,805.56 30-Jun-13    30-Sep-13    92    1,833,333.34      1,833,333.34    6.0
%    28,111.11    28,111.11 30-Sep-13    31-Dec-13    92    1,833,333.34   
(458,333.33 )    1,375,000.01    6.0 %    28,111.11    486,444.44 31-Dec-13   
31-Mar-14    90    1,375,000.01      1,375,000.01    6.0 %    20,625.00   
20,625.00 31-Mar-14    30-Jun-14    91    1,375,000.01      1,375,000.01    6.0
%    20,854.17    20,854.17 30-Jun-14    30-Sep-14    92    1,375,000.01     
1,375,000.01    6.0 %    21,083.33    21,083.33 30-Sep-14    31-Dec-14    92   
1,375,000.01    (458,333.33 )    916,666.68    6.0 %    21,083.33    479,416.66
31-Dec-14    31-Mar-15    90    916,666.68      916,666.68    6.0 %    13,750.00
   13,750.00 31-Mar-15    30-Jun-15    91    916,666.68      916,666.68    6.0
%    13,902.78    13,902.78 30-Jun-15    30-Sep-15    92    916,666.68     
916,666.68    6.0 %    14,055.56    14,055.56 30-Sep-15    31-Dec-15    92   
916,666.68    (458,333.33 )    458,333.35    6.0 %    14,055.56    472,388.89
31-Dec-15    31-Mar-16    91    458,333.35      458,333.35    6.0 %    6,951.39
   6,951.39 31-Mar-16    30-Jun-16    91    458,333.35      458,333.35    6.0 % 
  6,951.39    6,951.39 30-Jun-16    30-Sep-16    92    458,333.35     
458,333.35    6.0 %    7,027.78    7,027.78 30-Sep-16    31-Dec-16    92   
458,333.35    (458,333.35 )    0.00    6.0 %    7,027.78    465,361.13          
          Principal Repayment                Interest    Total of Payments      
      (2,750,000.00 )         753,270.84    3,503,270.84                       
      